       Case 2:20-cv-01376-JAD-EJY Document 12 Filed 08/24/20 Page 1 of 3



 1   LAW OFFICES OF JOHN BENEDICT
     John Benedict, Esq. (SBN 5581)
 2   2190 E. Pebble Road, Suite 260
     Las Vegas, Nevada 89123
 3   Telephone: (702) 333-3770
 4   Facsimile: (702) 361-3685
     Email: John@Benedictlaw.com
 5   Attorneys for Defendants

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11
     FINNMARK DESIGNS LLC, a Nevada                    CASE NO.:     2:20-cv-01376-JAD-EJY
12   limited liability  company; GARETT
     GORDON, an individual,
13                                                     STIPULATION TO EXTEND TIME FOR
                         Plaintiffs,                   DEFENDANTS TO FILE RESPONSIVE
14                                                     PLEADING TO COMPLAINT, AND
     vs.                                               OPPOSITION AND REPLY TIMES TO
15                                                     ANY MOTION FILED BY DEFENDANTS
16   COREY SMEE, an individual; SAMICK
     MUSIC CORP dba HEALTH MATE SAUNA,
17   a California corporation; KEVIN GARRIGUS,
     an individual,
18
                        Defendants.
19
            Defendants, Corey Smee, Samick Music Corp, and Kevin Garrigus, by and through their
20
     counsel, John Benedict, Esq. of the Law Offices of John Benedict, and Plaintiffs Finnmark Designs
21
     LLC and Garett Gordon, by and through their counsel Ryan Gile, Esq. of Gile Law Group, Ltd.
22
     hereby stipulate to extend the time for Defendants to answer or otherwise respond to Plaintiffs’
23
     Complaint until August 25, 2020.
24
            1.      Defendant Samick Music Corp was served with the Complaint in the state court
25
     matter on June 26, 2020. Defendant Corey Smee was served with the Complaint in the state court
26
     matter on or about June 30, 2020. Defendant Kevin Garrigus was not served with the Complaint in
27
     the state court matter.
28

                                               Page 1 of 3
      Case 2:20-cv-01376-JAD-EJY Document 12 Filed 08/24/20 Page 2 of 3



 1          2.      On July 24, 2020, all three Defendants appeared via counsel and removed the state

 2   court matter to this Court according to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441(b).

 3          3.      The Parties were then engaged in settlement discussions to globally settle this action

 4   along with an action pending before the United States District Court, Central District of California.

 5   Those efforts, while not exhausted, were further delayed by the withdrawal of one of Plaintiffs’

 6   attorneys in this action and the pending withdrawal of that same counsel in the California action,

 7   which is set for hearing on August 31, 2020.

 8          4.      Based on the foregoing and not for any unreasonable delay, the parties agree and

 9   stipulate that Defendants’ time to answer or otherwise respond to Plaintiffs’ Complaint shall be

10   extended to August 25, 2020. If Defendants file a motion to dismiss or similarly styled motion, the

11   Plaintiffs’ Opposition shall be due on September 25, 2020, and Defendants’ Reply due on or before

12   October 9, 2020.

13   Dated this 21st day of August, 2020.                 Dated this 21st day of August, 2020.

14   LAW OFFICES OF JOHN BENEDICT                         GILE LAW GROUP, LTD.

15

16   By:    /s/ John Benedict_______________              By:     /s/ Ryan Gile
            John Benedict, Esq.                                   Ryan Gile, Esq.
17          Nevada Bar No. 005581                                 Nevada Bar No. 008807
            2190 E. Pebble Road, Suite 260                        1180 N. Town Center Dr., Suite 100
18
            Las Vegas, Nevada 89123                               Las Vegas, Nevada 89144
19          Telephone: (702) 333-3770                             Telephone: (702) 703-7288
            Email: John@Benedictlaw.com                           Email: rg@gilelawgroup.com
20          Attorneys for Defendants                              Attorneys for Plaintiffs

21   ///

22   ///

23   ///

24   ///

25   ///

     ///
26
     ///
27
     ///
28

                                                 Page 2 of 3
      Case 2:20-cv-01376-JAD-EJY Document 12 Filed 08/24/20 Page 3 of 3



 1          Based upon the Stipulation of the Parties, and FOR GOOD CAUSE SHOWN, IT IS

 2   HEREBY ORDERED that Defendants shall have up to and including August 25, 2020, to file their

 3   responsive pleading to the Complaint; Plaintiffs shall, on or before September 25, 2020, file their

 4   Opposition to any motion filed by Defendants; and Defendants shall file their Reply, if any, on or

 5   before October 9, 2020.

 6          IT IS SO ORDERED.

 7

 8          Dated August 24, 2020                 ______________________________
 9                                                Hon. Elayna J. Youchah
                                                  United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                Page 3 of 3
